IN THE COURT OF APPEALS OF IOWA

                                      No. 18-1739
                                  Filed June 19, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BOB KENT KNIPFEL,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Hardin County, Paul B. Ahlers, District

Associate Judge.



       Bob Knipfel appeals his sentence for operating while intoxicated, second offense.

AFFIRMED.



       Chad R. Frese of Kaplan & Frese, LLP, Marshalltown, for appellant.

       Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney General,

for appellee.



       Considered by Vaitheswaran, P.J., and Tabor and May, JJ.
                                             2


MAY, Judge.

       Bob Knipfel pled guilty to operating while intoxicated (OWI), second offense, in

violation of Iowa Code section 321J.2 (2018). By agreement, the parties recommended

a sentence of 365 days in jail, with all but ten days suspended, and probation. The

presentence investigation report (PSI) also recommended a suspended jail term and

probation. The district court sentenced Knipfel to a term of incarceration not to exceed

two years. On appeal, Knipfel argues this sentence constitutes an abuse of discretion.

We disagree.

       It is undisputed that Knipfel’s sentence fell within the statutory limits. See Iowa

Code § 321J.2(4)(a). “[T]he decision of the district court to impose a particular sentence

within the statutory limits is cloaked with a strong presumption in its favor, and will only

be overturned for an abuse of discretion or the consideration of inappropriate matters.”

State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). “An abuse of discretion is found

only when the sentencing court exercises its discretion on grounds or for reasons clearly

untenable or to an extent clearly unreasonable.” State v. Thomas, 547 N.W.2d 223, 225

(Iowa 1996). Knipfel “has the burden of showing an abuse of discretion.” State v. Harris,

528 N.W.2d 133, 135 (Iowa Ct. App. 1994).

       Knipfel does not allege the district court considered impermissible factors at

sentencing. Rather, he disagrees with the manner in which the court weighed permissible

sentencing factors and questions the court’s motivation at sentencing. He contends the

court should have fashioned a sentence tailored to provide for his rehabilitation rather

than a punitive sentence prioritizing community safety. Yet Iowa Code section 901.5

requires sentencing courts to consider what sentence “will provide maximum opportunity
                                             3

for the rehabilitation of the defendant, and for the protection of the community from further

offenses by the defendant and others.” (Emphasis added). In explaining its reasons for

the sentence imposed, the court noted that the present conviction is Knipfel’s third OWI

conviction. The court observed that the punishments for Knipfel’s prior OWIs—jail time

and, in one instance, probation—had not created a sufficient deterrent. Despite those

prior sentences, Knipfel continued to endanger his community by operating a vehicle

while intoxicated. The court hoped the imposition of a more severe sentence would prove

a more effective deterrent for Knipfel moving forward. We find nothing improper in these

efforts to protect the community by reforming Knipfel’s pattern of behavior. See Iowa

Code § 901.5.

       Nor do we find the court abused its discretion by placing greater significance on

certain sentencing factors than others.       Cf. Formaro, 638 N.W.2d at 725 (noting

sentencing factors include “nature of the offense, the attending circumstances, the age,

character and propensity of the offender, and the chances of reform”). The exercise of

sentencing discretion requires each sentencing judge to “act within legal parameters

according to the dictates of a judge’s own conscience, uncontrolled by the judgment of

others.” Id.

       Likewise, the court did not abuse its discretion by declining to adopt the

recommendation contained in the PSI. State v. Headley, 926 N.W.2d 545, 552 (Iowa

2019) (“Moreover, we have previously held any sentencing recommendations contained

in the PSI are not binding on the court.”). Nor did the court abuse its discretion by

imposing a sentence that differed from the parties’ recommendation. In his written guilty

plea, Knipfel acknowledged his understanding that the court “may reject any plea
                                           4


agreement and sentence [him] up to the maximum provided by law,” namely,

“imprisonment for not more than 2 years.” See, e.g., State v. Worby, No. 17-1832, 2018

WL 4360995, at *1 (Iowa Ct. App. Sept. 12, 2018) (finding court did not abuse its

discretion when it considered relevant sentencing factors and imposed a different

sentence than requested by the defendant); State v. Smith, No. 16-0700, 2016 WL

6902854, at *1 (Iowa Ct. App. Nov. 23, 2016) (finding court did not abuse its discretion

when the defendant merely disagreed with the imposed sentence); State v. Childs, No.

14-1950, 2016 WL 1130283, at *1 (Iowa Ct. App. Mar. 23, 2016) (same).

      The court’s careful consideration of pertinent sentencing factors shows that the

court thoughtfully and properly exercised its discretion in choosing an appropriate

sentence. We decline to “second guess” that choice. Formaro, 638 N.W.2d. at 725.

      AFFIRMED.